UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 09-7


JIMMIE WAYNE LAWRENCE

                 Plaintiff - Appellant,

           v.

ROY COOPER, Attorney General, North Carolina Department of
Justice; GAIL E. DAWSON, Special Deputy Attorney General,
North Carolina Department of Justice; SANDRA WALLACE SMITH,
Assistant Deputy Attorney General, North Carolina Department
of Justice; HONORABLE FRANKLIN F. LANIER, Senior Resident
Superior Court Judge Acting in Harnett County, North
Carolina Superior Court Judiciary; HONORABLE WILEY F. BOWEN
(Retired), Retired Senior Resident Superior Court Judge for
Harnett County, In their Official and Individual Capacities,

                 Defendant – Appellees,

           and

OTHER UNKNOWN ASSISTANT ATTORNEYS GENERAL, North Carolina
Department of Justice; OTHER UNKNOWN SUPERIOR COURT JUDGES
ACTING IN 11TH JUDICIAL DISTRICT, North Carolina Superior
Court Judiciary,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina at Raleigh.    Terrence W. Boyle,
District Judge. (5:09-ct-03055-BO)


Argued:   September 23, 2010                 Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


ARGUED: Heather Lynn Rattelade, HEATHER L. RATTELADE, ATTORNEY
AT LAW, Pinehurst, North Carolina, for Appellant. Joseph
Finarelli, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees. ON BRIEF: Amanda S. Zimmer, Bruce T.
Cunningham, Jr., THE LAW OFFICE OF BRUCE T. CUNNINGHAM, JR.,
Southern Pines, North Carolina, for Appellant. David J.
Adinolfi, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Plaintiff-Appellant Jimmie Wayne Lawrence filed an in forma

pauperis complaint, pursuant to 42 U.S.C. § 1983 and 28 U.S.C.

§§   2201 and 2202, seeking injunctive and declaratory relief for

alleged     deprivations            of      his       due     process       rights      allegedly

occurring       in         the   course           of        his     state     post-conviction

proceedings.         The    district        court      determined,          sua    sponte,      that

Lawrence’s claims were time-barred and dismissed the complaint

pursuant to 28 U.S.C. § 1915(e)(2).

     Lawrence subsequently filed a motion to alter or amend the

judgment,       in    which      he      disputed       the       statute     of       limitations

applied    by     the       district        court.       On       November    24,       2009,   the

district    court          denied     the    motion          to    amend,    reiterating        its

ruling that the claims were time-barred, and adding that Count

IV of Lawrence’s complaint failed to state a claim upon which

relief    could       be     granted.        On       appeal,      Lawrence        contends     the

district court erred (1) in dismissing his complaint sua sponte

on limitations and (2) in dismissing Count IV of his complaint

for failure to state a claim upon which relief may be granted.

We reject Lawrence’s contentions and affirm the judgment of the

district court.

                                                  I

     In 1997, Lawrence was convicted of first degree murder and

sentenced    to       death      in   a     trial       presided       over       by    Defendant-

                                                  3
Appellee Wiley F. Bowen in the Superior Court of Harnett County,

North    Carolina.          Lawrence     exhausted         his    direct    appeal    of    the

conviction      and        sentence     on   January        8,   2001.    See   Lawrence     v.

North Carolina, 531 U.S. 1083 (2001) (denying petition for writ

of certiorari).

     Lawrence         initiated         state    post-conviction            proceedings      by

filing    a    Motion       for    Appropriate        Relief      (“MAR”)    on    August   1,

2001. See N.C. Gen. Stat. § 15A-1420(c)(7). In February 2002,

the MAR court, also presided over by Judge Bowen, denied relief

on all claims after denying Lawrence’s motion to reassign the

MAR to a different judge. Lawrence then appealed the MAR court’s

rulings.        The        Supreme       Court        of     North       Carolina      denied

discretionary          review      on    November          21,    2002,     see    State     v.

Lawrence, 356 N.C. 441 (2002), and the Supreme Court of the

United States denied certiorari, see Lawrence v. North Carolina,

538 U.S. 987 (2003).

     On May 2, 2003, Lawrence timely filed a petition under 28

U.S.C. § 2254 seeking a writ of habeas corpus in the Eastern

District of North Carolina. The district court granted the writ,

finding       ineffective         assistance         of    counsel   because       Lawrence’s

attorney failed, in the direct appeal, to challenge the use of

burglary       as     an    aggravating         factor      for    his     death    sentence.

Lawrence v. Polk, No. 5:03-HC-0327-BO, at 12-13 (E.D.N.C. filed

Mar. 19, 2007). However, the district court rejected as non-

                                                 4
cognizable under 28 U.S.C. § 2254 Lawrence’s two due process

claims related to the handling of his MAR. Specifically, the

district court rejected Lawrence’s challenge to Judge Bowen’s

involvement in the MAR proceedings and his entry of the order

denying the MAR without specifying grounds for the denial. Id.

This court reversed, in part, the judgment of the district court

on    February    22,    2008,      finding       that    the   writ   was    improperly

granted    because           the    state     court       had     reasonably        applied

Strickland v. Washington, 466 U.S. 668 (1984), in rejecting the

ineffective assistance of counsel claim. Lawrence v. Branker,

517 F.3d 700, cert. denied, 129 S. Ct. 162 (2008).

       On March 24, 2009, Lawrence filed the complaint underlying

this    appeal,    alleging         that    (1)    the     defendants     violated      his

procedural due process rights under the Fourteenth Amendment of

the United States Constitution; (2) the MAR judge denied his

state-conferred right to have a thorough and complete review of

his    conviction       and    death      sentence       in   violation      of   the    due

process    clause       of    the    Fourteenth          Amendment;    (3)    the      North

Carolina Attorney General denied his state-conferred right to

have a thorough and complete review of his conviction and death

sentence     in    violation         of     the    due     process     clause     of    the

Fourteenth       Amendment;         and    (4)    the     North    Carolina       Attorney

General deliberately deprived him of meaningful access to the

courts in violation of the due process clause of the Fourteenth

                                              5
Amendment. The district court, acting sua sponte, entered an

order       dismissing    the   action      as   time-barred.      Lawrence     timely

appealed.

                                            II

        The    district     court     concluded      that    all       of   Lawrence’s

purported claims accrued in 2002, when the Superior Court issued

the order denying his MAR. 1 J.A. 143-45, 172-83. Applying the

North       Carolina     statute    of      limitations     for    personal     injury

actions to Lawrence’s § 1983 claims, the district court found

that        Lawrence’s    actions     were       time-barred      as     outside     the

applicable       three-year        period     and   dismissed      the      action   as

frivolous under 28 U.S.C. § 1915. 2 See Eriline v. Co. S.A. v.

Johnson, 440 F.3d 648, 655-56 (4th Cir. 2006) (noting that a

        1
       Lawrence appealed the MAR court’s ruling, a process that
ended when the United States Supreme Court denied certiorari in
2003. Lawrence v. North Carolina, 538 U.S. 987 (2003). The
district court found that, even using this later date,
Lawrence’s action falls outside the three-year statute of
limitations. J.A. 145.
        2
        Lawrence’s contention on appeal that the district court
abused its discretion in dismissing his claims under the
Declaratory Judgment Act, 28 U.S.C. § 2201-02, also fails. The
statute   of   limitations  bars  Lawrence’s  claims   for  both
declaratory and injunctive relief, and the district court did
not abuse its discretion in failing to address Lawrence’s claims
for declaratory relief after finding his action time-barred by
the applicable statute of limitations. See City Nat’l Bank v.
Edmisten, 681 F.2d 942, 945 n. 6 (4th Cir. 1982) (stating that
the Declaratory Judgment Act is “not itself a basis for federal
subject matter jurisdiction”) (citing Skelly Oil Co. v. Phillips
Petroleum Co., 339 U.S. 667, 671-72 (1950)).



                                             6
court may raise the issue of whether an action is time-barred

sua sponte in cases filed under § 1915); Nasim v. Warden, Md.

House of Correc., 64 F.3d 951, 956 (4th Cir. 1995) (en banc).

       Further, the district court rejected Lawrence’s contention

that the statute of limitations for his § 1983 action was tolled

while his federal habeas petition was pending. Noting that the

two claims involved different causes of action and different

parties, the district court found that the habeas petition had

no bearing on Lawrence’s § 1983 claims. J.A. 175-76. See also

Bd. of Regents v. Tomanio, 446 U.S. 478, 486 (1980) (recognizing

that the statute of limitations is not tolled while “a litigant

pursues a related, but independent cause of action”).

       With    regard       to   Count     IV       of   Lawrence’s      complaint,          the

district      court    discerned      no   allegation        to       support       Lawrence’s

claim that he was denied access to the courts. Instead, the

court noted that Lawrence had filed a habeas petition that had

been   adjudicated          by   a   federal        court   in    a    process       that    was

“involved” and in which he “had counsel at every step.” J.A.

180. Thus, the district court found that Lawrence had failed to

state a claim for denial of access to the courts.



                                            III

        We    review    a    district      court’s       dismissal       of     a    claim    on

statute of limitations grounds de novo. Robinson v. Clipse, 602

                                                7
F.3d 605, 608 (4th Cir. 2010); Smith v. Pennington, 352 F.3d

884,   892   (4th   Cir.   2003).   Similarly,   we   review   a   district

court’s dismissal for failure to state a claim under the Prison

Litigation Reform Act, 28 U.S.C. § 1915(e)(2)(B)(ii), de novo.

De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003).

       Having had the benefit of the parties' briefs and their

oral arguments, and having thoroughly reviewed the record, we

affirm on the basis of the district court’s well-reasoned orders

in this case.

                                                                   AFFIRMED




                                     8